Exhibit 23.1 EY Ernst& Young LLP Suite 1800 401 Congress Avenue Austin, TX 78701 Tel: +1 Fax: +1 ey.com Building a better working world Independent Auditors' Consent The Board of Directors Summit Hotel Properties, Inc.: We consent to the incorporation by referencein the Registration Statements on Form S-3 (File Nos. 333-179503, 333-179828, 333-187227, and 333-187624) and Form S-8 (File No. 333-172145) of Summit Hotel Properties, Inc. of our report dated January 17, 2014, with respect to the combined balance sheets of the Ocean Park Hotels Portfolio 1 as of December 31, 2012 and 2011, and the relatedcombined statements of comprehensive income (loss), owners' equity in hotels and cash flows for each of the three years in the period ended December 31, 2012; and our report dated January 16, 2014, with respect to the balance sheet of the Hilton Garden Inn Houston/ Galleria Area as of December 31, 2012, and the related statements of comprehensive income, owners' equity in the Hotel, and cash flows for the year ended December 31, 2012. /s/ Ernst & Young, LLP Austin, Texas January 23, 2014
